Citation Nr: 0802054	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
nephrolithiasis.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease with history of coronary bypass graft surgery, 
claimed as secondary to the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected PTSD is manifested by symptoms most 
closely approximating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

3.  The veteran's recurrent kidney stones are shown to have 
become manifest many years after discharge from military 
service, and there is no medical evidence showing a 
relationship between nephrolithiasis and any event or 
incident of his military service.  

4.  The currently demonstrated arteriosclerotic heart disease 
is not shown to have been caused or aggravated by his 
service-connected PTSD.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 
percent, but not higher for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2007).  

2.  The veteran does not have a disability manifested by 
nephrolithiasis due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  

3.  The veteran does not have a disability manifested by 
arteriosclerotic heart disease due to disease or injury that 
was incurred in or aggravated by military service; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In July 2003, prior to the January 2004 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish entitlement to service connection for a disability, 
the evidence must show a current disability, an event in 
service, and a relationship between the claimed disability 
and military service.  The letter also informed the veteran 
that to establish entitlement to increased evaluation for a 
service-connected disability the evidence must show that the 
condition had gotten worse.

The veteran had ample opportunity to respond prior to 
issuance of the rating decision.  The Board accordingly finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims on 
appeal, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2003 letter cited above informed the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  

The July 2003 letter specifically stated, "If there are 
private medical records that would support your claim, you 
can complete the enclosed ... Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
and we will request those records for you.  You can get these 
records yourself and send them to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

Although the record does not show that the RO specifically 
advised the veteran to provide all information in his 
possession, the Board finds that the fourth content-of-notice 
element was constructively met.  

As noted, the RO's letter advised the veteran of the elements 
required to support his claim and advised the veteran that he 
could submit evidence on his own behalf.  The subsequent 
rating decision, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) advised the veteran of the evidence 
received and considered during the course of adjudication.  
The veteran was thereby constructively advised to submit any 
relevant information in his possession not already of record.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, a document 
fully meeting the VCAA's notice requirements was provided to 
the veteran before the rating decision on appeal.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO has not specifically advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action herein denies service connection for the 
claimed nephrolithiasis and arteriosclerotic heart disease, 
so no degree of disability or effective date will result from 
the Board's action.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claims for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
This was accomplished in the SOC of April 2005 and the SSOCs 
of November 2005 and September 2007, which suffices for 
Dingess as regards the claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal.  The veteran 
had several VA psychiatric examinations, most recently in 
August 2007, and he also had a VA general medical examination 
in August 2007.  The veteran has not asserted, and the 
evidence does not show, that his disabilities have increased 
in severity since those examinations.  

The Board accordingly finds no reason to remand for further 
medical examinations.  

The veteran been advised of his right to a hearing before the 
RO's hearing officer and/or before the Board, but he has not 
requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

A.  Evaluation of PTSD

Historically, an RO rating action in March 1993 granted 
service connection for PTSD and assigned a 10 percent rating 
effective on March 22, 1993.  The veteran appealed for a 
higher initial rating.  

During the course of the veteran's appeal the RO issued an 
SSOC in March 1996 that increased the initial rating for PTSD 
to 30 percent, and subsequently issued a rating decision in 
November 1997 that increased the rating to 50 percent 
effective February 18, 1997.  

The issues of increased initial rating in excess of 10 
percent from March 1993, and rating in excess of 50 percent 
from February 1997, continued on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (when a claimant has filed an appeal 
seeking a higher rating, and the RO subsequently assigns an 
increased rating that is less than the maximum rating, the 
claim remains active on appeal).

However, the RO subsequently issued a rating decision and 
SSOC in June 1998 that increased the initial rating to 50 
percent effective on March 22, 1993.  The veteran thereupon 
submitted a writing to the RO, signed in September 1998, 
withdrawing his appeal regarding all issues currently 
pending.  

The veteran's instant claim for an increased rating was 
received in April 2002.   

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

Since the veteran's claim for increased evaluation was 
received in April 2002, VA may examine the evidence one year 
prior to the application (in this case, from April 2001).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review (beginning in April 2002).  

The veteran had a VA psychiatric examination in July 2003 
when the veteran reported having symptoms of nightmares, 
flashbacks, hypervigilance, and startle at loud noises, all 
of moderate intensity and happening once or twice per week.  

The veteran was currently employed.  He was reportedly 
distant from his two children, isolative, and having few 
friends.  The veteran's mood was neutral, affect was blunted, 
and speech was normal.  There were no perceptual problems.  
Thought process and speech content were normal.  There was no 
suicidal or homicidal ideation, and the veteran was oriented 
to person, time and place.  Insight, judgment and impulse 
control were fair.  The examiner described the veteran's 
symptoms as "moderate" and assigned a Global Assessment of 
Functioning (GAF) of 50.  

The file contains a form titled Combat Veteran Physician's 
Questionnaire (form prepared by Disabled American Veterans), 
signed in March 2004 by VA psychiatrist, JSF, and endorsed by 
VA clinical psychologist, REH.  

JAF indicated that he had treated the veteran for 8 years and 
6 months, that he was considered the veteran's primary 
psychiatric caregiver, and that he had reviewed the veteran's 
psychiatric reports and treatment records.  JAF indicated by 
checkmark that the veteran's symptoms met the schedular 
rating criteria for the 70 percent rating, as listed above.  

JAF particularly cited increasing signs of depression and 
anxiety impacting social and vocational ability, leading to 
increasing social withdrawal and isolation, as well as lack 
of interest in previously-established interests, less energy 
and more fatigue.  

The VA mental health clinic records, including group and 
individual PTSD counseling records from the period January 
2002 through August 2005, generally record PTSD symptoms 
including flashbacks, hypervigilance, survivor guilt, and 
depression (treated with medication).  Counseling notes, 
predominantly entered by psychologist REH, show that the 
severity of symptoms actually decreased in 2004-2005.  

The veteran had a VA psychiatric examination in March 2005 in 
which the veteran reported a reasonably active social life 
and his enjoyment of being with friends, although he stated 
that he tended to spend more time by himself than interacting 
with others.  

The veteran reported having symptoms of intrusive memories of 
Vietnam, nightmares (reportedly decreasing in frequency and 
intensity), psychological distress and reactivity at 
reminders of Vietnam, avoidance of stimuli reminiscent of 
Vietnam, agoraphobia, loss of interest in activities, 
detachment and estrangement from others, insomnia 
(approximately four-to-six hours of sleep per night), 
increased irritability, angry outbursts, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The veteran also reported recent increase in 
generalized anxiety, manifested by physiological symptoms 
such as increased heartbeat and breathing rate.  

On examination, the veteran was alert and oriented in all 
three spheres.  Motor function was unremarkable, and speech 
was within normal limits for rate, volume and rhythm.  

The veteran's mood was euthymic, and his affect was full and 
appropriate to mood.  Thought process was logical and goal-
oriented, and thought content was within normal limits.  The 
veteran denied any suicidal or homicidal ideation and denied 
perceptual disturbances.  Memory appeared to be intact.  

Although the veteran described impaired concentration, this 
was not evidence on clinical observation.  Capacity for 
judgment was good, and insight was fair.  The examiner 
described the veteran's PTSD as "moderate" and assigned a 
GAF of 60.  

The examiner stated that the veteran seemed to be functioning 
very much as he had during the last 30 or so years since his 
discharge from service, and had managed to maintain 
meaningful relationships and employment.  

However, the veteran did demonstrate a number of PTSD 
symptoms that impaired everyday functioning, most notably in 
the interpersonal realm.  Accordingly, the examiner 
characterized the veteran's impairment as being in the 
"moderate but not severe" range.   

The file contains a May 2005 letter from private psychologist 
Dr, GDG asserting that the veteran's PTSD was becoming worse.  
Dr. GDG stated that the veteran's nightmares had become for 
frequent and that irritability and anger had become worse.  

Dr. GDG cited VA schedular criteria for the 70 percent rating 
as detailed hereinabove.  Dr. GDG cited examples of suicide 
ideation, near-continuous panic or depression, difficulty 
adapting to stressful situations including work, and 
inability to establish and maintain effective work and social 
relationships.  Dr. GDG assigned a GAF of 35.  

Thereafter, DAV medical consultant Dr. JV (medical specialty 
not identified) endorsed the report by Dr. GDG.  Dr. JV 
asserted that the veteran was more forthcoming to Dr. GDG 
regarding his symptoms than he had been to the VA examiner 
because Dr. GDG, like the veteran, was a combat veteran.  

(The Board notes at this point that the file includes a July 
2007 memorandum stating that the VA Office of Inspector 
General was investigating the authenticity of a number of 
private examination reports submitted in support of the 
veteran's claims, including the May 2005 reports of Drs. GDG 
and JV.  The Board must presume that all documents in the 
claims file are genuine, and that remedial action will be 
taken if it is subsequently determined that any falsified 
documents were associated with the file).  

The VA mental health clinic notes by psychologist REH for the 
period January 2006 through September show depressed mood low 
self-esteem, intrusive memories and flashbacks, and GAF score 
of 50 since December 2005 (GAF score of 50 continued in March 
2006).  

The veteran had a VA PTSD examination, by a psychologist, in 
August 2007.  The examiner noted that the veteran's 
psychosocial adjustment had seriously deteriorated since 2005 
when the veteran began experiencing increased hyperarousal 
and avoidance.  

The veteran became unable to tolerate riding the subway to 
work, became easily agitated, and experienced increased 
impulsive confrontations with strangers and acquaintances 
alike.  

The veteran accordingly felt he had to retire from his job at 
VA, which he had occupied since 1969.  Since retirement, the 
veteran reportedly spent his time at home alone, could not 
tolerate public places such as restaurants or shopping malls, 
and only felt happy while attending his PTSD support group.  
The examiner stated that VA records document increased dosage 
of psychiatric medications at the end of 2006, showing 
exacerbation of symptoms.  

The veteran reported having symptoms including intrusive 
recollections of Vietnam; distressing dreams (with 
fluctuating frequency); psychological distress and reactivity 
at reminders of Vietnam; avoidance of thoughts, feelings and 
conversations associated with Vietnam; avoidance of crowds 
and other places where he felt claustrophobic; diminished 
interest in activities, and salient detachment and 
estrangement from others.  The veteran especially reported 
increased irritability and psychological and physical 
reactivity, hypervigilance and exaggerated startle response.  

The examiner observed that the veteran was alert and oriented 
in all spheres.  Motor function was unremarkable.  Speech 
rate, volume and rhythm were within normal limits.  Mood was 
constricted and anxiously depressed, and the veteran wept 
openly during interview.  Thinking was logical and goal-
oriented, and there was no indication of psychotic thought 
process.  The veteran denied homicidal or suicidal ideation.  
Insight and judgment appeared to be fair.  The examiner 
assigned a current GAF of 45.  

The examiner noted that the veteran was currently functioning 
worse than in the previous VA examination in 2005, in that 
his relationships had deteriorated and he was unable to 
maintain employment.  The veteran's PTSD symptoms had 
intensified to the point where they increasingly interfered 
with his functioning, particularly in the interpersonal, 
social, and occupational realms.  This was particularly 
striking since he had been treated consistently for the past 
12 years for PTSD but still retained the more impairing 
symptoms of PTSD.  

Based on the totality of the evidence, the Board finds that 
the veteran's PTSD more closely approximates the criteria for 
a 70 percent evaluation.  Medical evidence of record clearly 
documents occupational and social impairment with 
deficiencies in most areas, such as work, family and social 
relations, judgment, thinking, and mood.  

The Board also finds that the veteran's GAF scores support a 
rating of 70 percent.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).   

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Per the DSM-IV, GAF scores between 61-70 are indicative of 
mild symptoms and impairment, GAF scores between 51 and 60 
are reflective of moderate impairment, and GAF scores between 
41 and 50 are reflective of serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Thus, the Board finds that the most recently assigned GAF of 
45 is consistent with a 70 percent schedular rating.  

The Board notes at this point that Drs. Drs. GDG and JV 
assigned a GAF of 35 in May 2005.  However, the symptoms they 
described were clearly within the parameters of the 70 
percent rating.   As noted, the GAF score must be considered 
in light of the actual symptoms, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has considered whether a rating in excess of 70 
percent is appropriate.  However, the record does not show 
that the veteran's disability more closely approximates total 
occupational and social impairment, or that he has PTSD 
symptoms characteristic of the 100 percent schedular rating.

Based on this analysis, the Board finds that the criteria are 
met for a rating of 70 percent, but not more, for the 
service-connected PTSD.


B.  Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  


Service connection for nephrolithiasis

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's STR show no indication of kidney stones during 
military service.  The earliest indication of record of 
kidney stones is a December 1995 VA psychiatric examination 
when the examiner noted history of two instances of kidney 
stones (apparently self-reported by the veteran, since there 
is no direct evidence of record; there is no notation of 
where and when the kidney stones became manifest).  

Similarly, treatment records from St. Luke's Hospital 
regarding the veteran's myocardial infarction in January 1999 
cite history of kidney stones but do not show where and when 
those kidney stones became manifest.  

The veteran filed his claim for service connection in April 
2002.  In August 2003 he underwent a VA ultrasound of the 
pelvis that showed small bilateral renal cysts but no 
evidence of renal calculi.  

The veteran had a VA medical examination in July 2003 and 
gave a history of renal stone and history of renal colic at 
least three times in the previous ten years (i.e., since 
1993), the last one two years previously (i.e., 2001).  The 
veteran stated that he has passed the stone himself twice, 
and that on one occasion he had to be catheterized in a 
hospital.  However, the veteran had no specific complaints at 
present.  Urinalysis was normal.  The examiner's diagnosis 
was that of nephrolithiasis status post renal colic two years 
previously.  

The veteran had a VA genitourinary examination in August 2003 
in which he reported episodes of renal colic in 1990 (stone 
passed), 1995 (stone extracted) and 1999 (stone passed).  The 
examiner found no current renal stone and diagnosed recurrent 
attacks of renal colic.  

The veteran had a VA medical examination in August 2007 in 
which the examiner noted several previous episodes of 
nephrolithiasis, currently asymptomatic.  The examiner 
diagnosed nephrolithiasis.  

The veteran has shown current diagnosis of nephrolithiasis.  
Accordingly, the first element of service connection (medical 
evidence of a disorder) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence whatsoever showing 
that the veteran's recurrent nephrolithiasis, which began in 
1990, has any relationship to the veteran's military service.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   The Board finds that the 
passage of more than 20 years between discharge from service 
and first onset of nephrolithiasis is actual evidence against 
the claim.  

Based on the evidence, the Board finds that the criteria for 
service connection for nephrolithiasis are not met.  
Accordingly, the claim must be denied.


Service connection for arteriosclerotic heart disease, 
including as secondary

The veteran's STR show no indication of a cardiac condition 
during military service.  

There is no indication of any cardiovascular disorder 
becoming manifest to any degree within the first year after 
discharge from service.  Accordingly, presumptive service 
connection for a chronic disorder under 38 C.F.R. §§ 3.307, 
3.309 is not for application.  

The veteran asserts that the heart disorder is not directly 
related to military service, but rather is related to the 
service-connected PTSD.  

The earliest indication of record regarding a cardiac 
disorder is a report of treatment for myocardial infarction 
at St. Luke's Hospital in January 1999.  The consultation 
sheet notes that the veteran had no previous cardiac history.  

The consultation sheet, operative report and discharge 
summary are silent regarding any connection between the 
veteran's myocardial infarction and his psychiatric disorder.  
However, the consultation sheet listed risk factors of 
tobacco abuse, hypercholesterolemia and positive family 
history for coronary artery disease.  

The veteran had a VA medical examination in July 2003 and 
reported a history of coronary artery disease and 
hypertension.  The examiner performed a clinical examination 
and noted his observations.  

The examiner diagnosed arteriosclerotic heart disease status 
post double bypass surgery, and specifically stated that the 
veteran's arteriosclerotic heart disease was not related to 
PTSD.  

The veteran had a VA medical examination in August 2007 in 
which the examiner noted myocardial infarction in 1999 with 
bypass surgery, from which the veteran had recovered well.  
The examiner also noted history of hyperlipidemia and 
hypertension, both asymptomatic.  

The examiner diagnosed coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft 
(CABG), with current excellent exercise tolerance.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran has shown a current service-connected disability 
(PTSD) and a current claimed disability (arteriosclerotic 
heart disease).  Accordingly, the first two elements for 
secondary service connection are met.  

However, there is no medical evidence of a causal 
relationship between the veteran's arteriosclerotic heart 
disease and PTSD, and in fact competent and uncontroverted 
medical opinion of record asserts that there is no such 
relationship.  

The Board notes that in support of his contention of a 
relationship between PTSD and heart disease, the veteran 
submitted an article from January 2000 issue of The Guardian 
periodical entitled "Veterans News - PTSD linked to heart 
problems in veterans."  

The article asserts that electrocardiogram studies have shown 
14.5 percent of veterans showed serious risk of heart 
disease, but the percentage was nearly double in veterans 
with PTSD.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991). 

For these reasons, the Board finds that the January 2000 
article is not probative evidence supporting the veteran's 
claim.  

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  

In this case, the January 2000 article asserts that PTSD is 
an added risk factor for heart disease.  However, there is no 
corroborating opinion by a medical professional showing that 
the assertions of the article are applicable to this 
veteran's situation.  Absent such an opinion, the article is 
generalized lay speculation.  

Based on the evidence and analysis hereinabove, the Board 
finds that the criteria for secondary service connection for 
arteriosclerotic heart disease are not met.  Accordingly, the 
claim must be denied.  

Based on the analysis above, the Board concludes that the 
claims for service connection for nephrolithiasis and 
arteriosclerotic heart disease must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against these claims 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

An increased evaluation of 70 percent for the service-
connected PTSD is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  

Service connection for nephrolithiasis is denied.  

Service connection for arteriosclerotic heart disease, to 
include as secondary to the 
service-connected PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


